Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Election/Restrictions
Applicant’s election with traverse of group I and SEQ ID NO:2 as spider silk protein species in the reply filed on 7/27/2021 is acknowledged. Claims 7-18 are withdrawn for examination because they draw to nonelected invention, there being no allowable generic or linking claim. 
Claims 1-6 and 19-22 are under examination. 

Priority
This application is a 371 of PCT/EP2017/061712 (filed 5/16/2017) which claims foreign applications EP 16169798.1 (filed 5/16/2016); EP 16192443.6 (filed 10/5/2016). 

Withdrawal of Rejections:
In view of amended claims and applicant’s arguments, the 112(b) rejections are hereby withdrawn.
In view of applicant’s arguments, the 102(a)(1) and 103(a) rejections are hereby withdrawn.
In view of applicant’s arguments, the double patenting rejections are hereby withdrawn.

New Rejections: 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-6 and 19-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential step, such omission amounting to no separation between the two exposing steps and no separation between the solid surface and the aqueous solution of the recombinant spider silk protein.  See MPEP § 2172.01.  The omitted steps are: the step of separation between the two claimed exposing steps and the step of separating the solid surface and the aqueous solution of the recombinant spider silk protein to obtain the coated surface. 

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Enablement Rejection 
Claims 1-6 and 19-22 are rejected under 35 U.S.C. 112(a), because the specification does not reasonably provide enablement for “wherein the method does not include drying-in of spider silk protein”. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. §112, first paragraph, have been described In re Wands, 8 USPQ2d 1400(1988). They are: 
1. The breadth of the claims; 
2. The nature of the invention; 
3. The state of the prior art; 

5. The level of skill in the art; 
6. The amount of direction or guidance present; 
7. The presence or absence of working examples;  
8. The quantity of experimentation needed.

The nature of the invention /The breadth of the claims
	The instant claim languages in claim 1 comprises a method for coating a solid surface by exposing the solid surface to an aqueous solution of a recombinant spider silk protein, wherein the method does not include drying-in of spider silk protein. No definition is provided for “drying-in of spider silk protein” in the instant specification.

The state of the prior art/ The predictability or lack thereof in the art
The state of the art does not provide definite support for method does not include drying-in of spider silk protein. For example, Zeplin (Adv. Funct. Mater., 2014, 24:2658-2666, IDS) teaches coating of silicone with silk protein solution (page 2664, left column, 3rd full paragraph++) by dipping into the solution three time with drying intervals wherein after dipping the surface is exposed to air which inherently dry the surface (page 2664, right column, line 1++). Similarly, Jones (Biomacromolecules, 2015, 16:1418-1425) teaches method of coating stainless steel and silicone surfaces with aqueous recombinant spider silk protein (page 1420, left column, 2nd paragraph++ and page 1423, Fig. 6G-J) with repeated exposure/application of solution and drying times in between the exposure.

The level of one of ordinary skill
The level of skill would be high, most likely at the Ph.D./MD level.

The amount of direction or guidance present / The presence or absence of working examples
There are no working examples in the instant specification that provide evidence to support the method does not include drying-in of spider silk protein because, according to the instant specification (US20190151505, [0039]) if the coating process occurs in aqueous solution, this implies that the method does not involve any step of drying-in of the aqueous solution (which is taught by Jones see above, the same implication can be made since Jones teaches coating stainless steel and silicone surfaces with aqueous recombinant spider silk protein, page nd paragraph++ and page 1423, Fig. 6G-J). Furthermore, the instant specification also teaches drying occurs after the aqueous solution has been removed (US20190151505, [0059]), therefore, in order to obtain a coated solid surface the aqueous solution needed to be remove and the removal of the solution automatically expose the surface to air and drying unavoidable happens. Therefore the specification does not provide support for the claim limitation. 
The quantity of experimentation needed
Due to the unpredictabilities of coating of solid surface with spider silk protein solution, undue experimentation would be required to test the method that does not include drying-in of spider silk protein. Because the instant specification does not provides guidance or examples of the method that does not include drying-in of spider silk protein, undue experimentation would be required to practice claimed method. 
Conclusion
Therefore based on the evidences as a whole regarding each of the above factors (e.g. factors 1-8), the specification, at the time the application was filed, does not satisfy the enablement requirement for the instant claimed method.

Conclusion
No claim is allowed. 
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653